Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “feed inlet magazine (4)” and a “sorting conveyor (5)” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani (US 2006/0011648) in view of Stevens (US 4,863,037) and Pichon (FR 2 630 412) (English translation attached).
Interpretative note. Applicants disclosure describes manual handling at both inlet and outlet stations. The art of record shows most systems are automated, lacking 
	Yoshitani discloses a method of processing mailpieces in a sorting installation the steps of:
placing mailpieces for sorting in a feed inlet magazine 1, 211, 212 of a sorting installation so that mailpieces are placed in a stack 9 and on edge (FIG. 8D) so as to be put in series in a sorting installation;
mailpieces for sorting that arrive at a feed inlet magazine while stored in a tray being taken in handfuls from a storage tray 90 (FIGS. 2A-2D; 8A-8E) to be positioned in a stack and on edge in order to be put into series; and
wherein mailpieces are mixed mailpieces including letters and large-format postal articles; and,
wherein in a feed inlet magazine, a storage tray with mailpieces stored on edge in portrait mode is pivoted onto one side via rotary member 21, 211, 212 so as to present mailpieces on edge in landscape mode (FIG. 2B, 8C) before they are extracted in handfuls.
Yoshitani discloses a sorting installation and does not disclose a sorting conveyor, directing mailpieces in series and on edge in a sorting conveyor towards sorting outlets having respective stackers, mailpieces sorted into a stacker of a sorting outlet being transferred in handfuls from a stacker towards a storage tray for purpose of being recycled to a feed inlet magazine from a sorting outlet having a stacker, and 
Stevens discloses method of processing mailpieces in a sorting installation the steps of:
placing mailpieces for sorting in a feed inlet magazine 4, 25, 51 (FIG. 3a) of a sorting installation so that mailpieces are placed in a stack and on edge so as to be put in series in a sorting conveyor (indicated generally as 27 in FIG. 2) sorting installation 5; and,
directing mailpieces in series and on edge in a sorting conveyor 56, 58, 61, 68, 69, 27, 203, 218, 220, 227, 232, 230, 250 (FIGS. 7-14) towards sorting outlets 6, 7 having respective stackers (indicated generally as 230, 230 in FIG. 14).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yoshitani to include a sorting conveyor and directing mailpieces in series and on edge in a sorting conveyor towards sorting outlets having respective stackers, as taught by Stevens, reducing “the potential for inefficient routing in the event that the available devices or the available floor plan do not lend themselves to maximum efficiency” as well as “the potential for quantities of received mail to remain unopened for excessive periods of time while awaiting further processing on the next processing device.”
	And Pichon discloses a method of processing mailpieces in a sorting installation the steps of:
mailpieces sorted into a stacker 5 of a sorting outlet being transferred via a handling robot 20 handfuls (English Abstract) from a stacker 5 towards a storage tray 17 for purpose of being recycled via conveyor 8a to a feed inlet magazine from a sorting outlet having a stacker;
wherein in a sorting outlet, mailpieces that are stored in a stacker in landscape mode are taken in handfuls and are pivoted from a horizontal orientation so as to be stored on edge in portrait mode in a storage tray 17.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of mailpieces sorted into a stacker of a sorting outlet being transferred in handfuls from a stacker towards a storage tray for purpose of being recycled to a feed inlet magazine from a sorting outlet having a stacker, and wherein in a sorting outlet, mailpieces that are stored in a stacker in landscape mode are taken in handfuls and are pivoted so as to be stored on edge in portrait mode in a storage tray, as taught by Pichon, thereby improving automation of sorting for a large number of destinations, reducing complexity of container handling in the vicinity of the sorting machines as well as processing times.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652